DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, as applicant has not provided the Office with certified English translations of the three Chinese-language foreign priority documents cited in the ADS.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such translations are received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-19 are rejected under 35 U.S.C. 112(b)/2nd
Claims 2, 8, and 14 respectively recite “The method of claim 1, wherein a preparation method for zero-dimensional spherical COF-5 crystal comprises”, “The method of claim 1, wherein a preparation method for one-dimensional rod-like COF-5 crystal comprises”, and “The method of claim 1, wherein a preparation method for two-dimensional sheet-like COF-5 crystal comprises” (emphases Examiner’s) and depend from claim 1, which recites “A method for preparing covalent organic framework 5 (COF-5), the method comprising[.]”  Given the preamble mismatches between independent claim 1 and its dependent claims 2, 8, and 14, it is unclear whether the differently-worded preambles of claims 2, 8, and 14 i) signify an intent that these claims are to be treated as being in independent form, or ii) if said differently-worded preambles are an attempt to recite “The method of claim 1, wherein the COF-5 crystal obtained is of a _______ shape/configuration” or the like.  Given the multiple and differing reasonable interpretations of claims 2, 8, and 14’s preambles, this creates confusion as to the claimed scope and how to avoid infringement thereof (MPEP 2173.02 & 2173.02 II), rendering claims 2, 8, and 14 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.
Claim 2 recites “zero-dimensional spherical COF-5”, which renders the claim internally inconsistent/contradictive because a zero-dimensional object is merely an infinitesimally-small point in space (i.e. a singularity), not a sphere (which is a three-dimensional shape).  The foregoing renders claim 2 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Since achieving a zero-dimensional object is an impossibility, and an alternative understanding/interpretation of the quoted claimed phrase cannot be made 
Claims 8 and 14 respectively recite “rod-like” and “sheet-like”, but do not state how “like” or similar to a rod or sheet shape a COF-5 crystal must be to meet or infringe the claims, generating confusion as to the claims’ scope and how to avoid infringement thereof, especially since neither said claims nor the specification-as-filed provide objective standards for determining the meanings of “rod-like” and “sheet-like” (and thus the claimed scope).  As such, claims 8 and 14 are rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See MPEP 2173.05(b)III-IV.
Applicant is hereby advised that, as dependent claims 2, 8, and 14 are rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2, 8, and 14 recite “heating the dispersion solution to a temperature; reacting for a period of time… [and] heating the precipitate at a temperature for a period of time” (emphases Examiner’s) and depend from claim 1, which recites “heating the dispersion solution to a temperature ranging from 8-100oC; reacting for a period of time ranging from 72-120 h… [and] heating the precipitate at a temperature ranging from 200-300oC for a period of time ranging from 1-3 h[.]” (emphases Examiner’s)
MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Since claims 2, 8, and 14 may be infringed without necessarily also infringing claim 1, e.g. by heating their dispersion solutions to 50oC, reacting for 24 h, and heating their precipitate to 400oC for 30 minutes, claims 2, 8, and 14 are rejected under 35 U.S.C. 112(d)/4th par. for being improper dependent claims.
Claims 7, 13, and 19 are rejected under 35 U.S.C. 112(d)/4th par. for not further limiting the claim(s) upon which they depend.  Since claims 2, 8, and 14 (upon which claims 7, 13, and 19 respectively depend) recite that their final steps are undertaken “to obtain” a certain COF-5 crystal, claims 7, 13, and 19’s recitations that such crystals are obtained are not further limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1 and 14-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over the 2005 Cote et al. Science article (“Cote”) and its Supporting Online Material sheets (“Cote-SOM”)1.  Regarding claim 1, Cote teaches a method of making COF-5, comprising i) adding 0.05 mmol 2,3,6,7,10,11-hexahydroxytriphenylene (“HHTP”), 0.15 mmol 1,4-benzene diboronic acid2 (“BDBA”, aka 1,4-phenylenebisboronic acid), and 1 ml of a 1:1 v:v solution of mesitylene3:dioxane (a/the common name for 1,4-dioxane), ii) (flame-)sealing the mixture in a oC for 72 h to obtain a “free flowing gray-purple powder” (i.e. precipitate), iv) washing the precipitate and drying/desiccating it under vacuum, and then back-filling with (a protective atmosphere of) N2 to give COF-5 “as a light gray solid” (which is understood to comprise crystalline COF-5 as claimed).  See Cote at, e.g., pp. and 1170 (fn. 11); Fig. 1D (COF-5 synthesis); Cote-SOM at, e.g., pp. S2-S4 (Gen. Procedures; Synth. of COF-5).  Although Cote’s method differs from that claimed in that Cote does not specifically teach a) that its step ii) mixture is shaken to give a uniform dispersion solution, and b) heating its step iv) vacuum-dried, N2-blanketed precipitate for 1-3 h at 200-300oC to give its crystalline COF-5. Regarding a), as forming/maintaining uniform/homogeneous mixing is a ubiquitously-performed step in chemistry, taken to promote/ensure efficient and complete reaction of reactants4, the claimed shaking to achieve a uniform dispersion is reasonably considered to be implicit (MPEP 2144.01) within Cote’s above teachings, and/or would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so (MPEP 2143 I.(C)-(D)).  Regarding b), the heating/drying (and duration thereof) are regarded as mere workup/purification steps for the already-produced product and, as such, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform as desired: without more, the mere step of purifying a prior art product is an obvious and ubiquitously performed step within the chemical arts and otherwise.  See, e.g., In re Spatz and Koral, 156 USPQ 39, 42-43 (CCPA 1967) (Kirkpatrick, J., concurring).  See also MPEP 2143 I.(B) (Ex. 8), citing Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007). The obviousness of performing the claimed heating step -and ascertaining and employing a desired T and duration thereof, such see MPEP 2144.05, citing In re Aller, 220 F. 2d 454, 456 (CCPA 1955))- is additionally supported by the fact that Cote’s crystalline COF-5 is heat-stable up to 600oC and thus would not have been degraded by heating to such a T.  See Cote at, e.g., p. 1166 (2nd par. of body, stating that crystalline COFs - COF-5 being one of the first members thereof - have “exceptional thermal stabilities” of up to 600oC).
Regarding claims 14 and 19, Cote’s teachings and suggestions are as detailed above.  Cote further teaches that its crystalline COF-5 is expected to be in a (2D) sheet form.  See Cote at, e.g., p. 1166 (4th par. of body); Figs. 1D and 3B.Notwithstanding the fact that Cote’s 0.05 mmol HHTP, 0.15 mmol BDBA (i.e. 1:3 HHTP:BDBA stoichiometric ratio), and 1 ml of 1:1 v:v mesitylene:dioxane are below the claimed amount range, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired amounts/concentrations of HHTP and BDBA reactants and 1:1 v:v mesitylene:dioxane solvent, such as within the claimed ranges, via routine experimentation.  MPEP 2144.05, citing In re Aller.  The conclusion of obviousness is further supported by Cote’s teaching of obtaining COF-5 in good (73%) yield by employing a 3:2 BDBA:HHTP (i.e. 2:3 HHTP:BDBA) stoichiometric ratio (see Cote at, e.g., the par. bridging pp. 1166-68; Fig. 1D); as this HHTP:BDBA ratio lies within that claimed, employing HHTP and BDBA amounts within the claimed ranges involves only a mere prima facie obvious scaling up of the reaction and the reagent amounts employed therein (the same goes for employing mesitylene and dioxane amounts within the claimed ranges, as Cote already employs a 1:1 v:v solution thereof as detailed above)5.  See MPEP 2144.04 IV.A., citing In re Rinehart, 531 F.2d 1048, 1053 (CCPA 
Regarding claim 15, Cote heats its step iii) reaction mixture to 100oC for 72 h as detailed above.  See Cote-SOM at, e.g., pp. S2-S4 (Gen. Procedures; Synth. of COF-5).
Regarding claim 16, the claimed heating/drying (and duration thereof) are regarded as mere workup/purification steps for the already-produced product and, as such, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform as desired: without more, the mere step of purifying a prior art product is an obvious and ubiquitously performed step within the chemical arts and otherwise.  In re Spatz and Koral; MPEP 2143 I.(B) (Ex. 8), citing Aventis Pharma Deutschland v. Lupin Ltd.  The obviousness of performing the claimed heating step -and ascertaining and employing a desired T and duration thereof, such as within the claimed ranges, via routine experimentation (see MPEP 2144.05, citing In re Aller)- is additionally supported by the fact that Cote’s crystalline COF-5 is heat-stable up to 600oC and thus would not have been degraded by heating to such a T.  See Cote at, e.g., p. 1166 (2nd par. of body, stating that crystalline COFs - COF-5 being one of the first members thereof - have “exceptional thermal stabilities” of up to 600oC).
Regarding claims 17-18, Cote’s step iv) comprises washing the precipitate with acetone and back-filling with (a protective atmosphere of) N2 as detailed above.  See Cote-SOM at, e.g., pp. S2-S4 (Gen. Procedures; Synth. of COF-5).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 


/DANIEL BERNS/ February 26, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: Cote and Cote-SOM are considered to be a unitary reference in two parts, rather than two distinct references.
        2 Also known as 1,4-phenylenebisboronic acid.
        3 Also known as 1,3,5-trimethylbenzene.
        4 Examiner takes official notice that this is so.  MPEP 2144.03.
        5 Cote’s method is reasonably considered to be scalable in the absence of evidence to the contrary.